
	
		II
		110th CONGRESS
		1st Session
		S. 522
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2007
			Mr. Bayh (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To safeguard the economic health of the United States and
		  the health and safety of United States citizens by improving the management,
		  coordination, and effectiveness of domestic and international intellectual
		  property rights enforcement, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Intellectual Property Rights
			 Enforcement Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The greatest
			 economic assets of the United States are its innovators, entrepreneurs, and
			 workers.
			(2)Counterfeiting and piracy cost United
			 States businesses, authors, and artists hundreds of billions of dollars
			 annually.
			(3)Counterfeiting
			 and piracy have resulted in the loss of hundreds of thousands of jobs in the
			 United States.
			(4)Counterfeit
			 medicines and automobile and aviation parts may result in serious health
			 problems and death.
			(5)The World Customs
			 Organization estimates that up to 7 percent of global trade is in counterfeit
			 goods.
			(6)The World Customs
			 Organization estimates that global trade in counterfeit and pirated goods has
			 increased from $5,500,000,000 to more than $600,000,000,000 annually.
			(7)Small- and
			 medium-sized businesses are particularly vulnerable to intellectual property
			 theft because they often lack the resources to pursue recourse overseas or
			 absorb the financial losses stemming from counterfeiting and piracy.
			(8)Terrorist groups
			 have used the sale of counterfeit goods to finance their activities.
			(9)Funds generated
			 from intellectual property theft have financed acts of terrorism.
			(10)The domestic and
			 international efforts of the United States to curb intellectual property rights
			 violations would be enhanced through hands-on leadership by the President,
			 increased coordination among agencies, and a strategic partnership with
			 like-minded countries.
			(11)Congress finds
			 that no less than 9 United States Government agencies bear responsibility for
			 supporting intellectual property rights, including the Department of the
			 Treasury.
			(12)The efforts to
			 enforce intellectual property rights should be elevated across agencies due to
			 the increasing cost to the economy and the threat to the health and safety of
			 United States citizens.
			(13)The success of
			 intellectual property enforcement requires that a network of Government
			 agencies work closely with Federal, State, and local law enforcement
			 agencies.
			(14)The domestic and
			 international efforts of the United States to combat money laundering serves as
			 a useful model for strengthening domestic and international intellectual
			 property rights enforcement.
			(15)The Financial
			 Crimes Enforcement Network (FinCEN) represents a key effort by the United
			 States to combat money laundering and other financial crimes.
			(16)FinCEN has
			 effectively enhanced the exchange of information relating to money laundering
			 and terrorist financing, both domestically and internationally.
			(17)FinCEN combats
			 money laundering internationally by partnering with other enforcement-minded
			 countries through the Financial Action Task Force (FATF).
			(18)FATF members
			 have established effective standards that they collectively agree to implement
			 and against which they agree to be assessed through peer review.
			(19)The success of
			 intellectual property rights enforcement requires that United States Government
			 agencies form an effective network to take advantage of their diverse
			 capabilities and to share information for the purpose of enhancing the
			 enforcement capabilities of each agency and the United States Government-wide
			 intellectual property rights enforcement effort.
			(20)The Department
			 of the Treasury’s Office of Terrorism and Financial Intelligence would be an
			 effective tool in combating intellectual property theft.
			(21)The success of
			 international intellectual property rights enforcement requires that the United
			 States partner with other countries that also suffer from extensive
			 intellectual property theft.
			(22)The success of
			 international intellectual property rights enforcement requires that the United
			 States share information within an effective international task force of
			 countries that are dedicated to achieving results in the fight against
			 intellectual property theft.
			(23)The success of
			 international intellectual property rights enforcement will be enhanced if the
			 United States and other reliable international partners engage in joint
			 enforcement operations and work to strengthen the intellectual property rights
			 enforcement capacity of countries with a poor record of intellectual property
			 rights enforcement.
			(24)An effective
			 exchange of information domestically and internationally will enhance the
			 ability of the United States Trade Representative to enforce violations of
			 trade agreements.
			(25)The success of
			 domestic and international intellectual property rights enforcement requires an
			 effective partnership between the public and private sector and other
			 interested groups.
			3.National
			 intellectual property law enforcement coordination council repealSection 653 of the Treasury and General
			 Government Appropriations Act, 2000 (15 U.S.C. 1128) is repealed.
		4.The intellectual
			 property enforcement network
			(a)Establishment
				(1)In
			 generalThere is established the Intellectual Property
			 Enforcement Network (in this section referred to as the
			 IPEN).
				(2)MembershipThe
			 IPEN shall consist of the following officials or their designees:
					(A)The Deputy
			 Director for Management of the Office of Management and Budget, who shall serve
			 as the chairperson of the IPEN.
					(B)The Coordinator
			 for Intellectual Property Enforcement, described in subsection (b)(2)(A), who
			 shall serve as vice chairperson of the IPEN.
					(C)The Deputy
			 Attorney General.
					(D)The Deputy
			 Secretary for Homeland Security.
					(E)The Deputy
			 Secretary of the Treasury.
					(F)The Deputy
			 Secretary of Commerce.
					(G)The Deputy
			 Secretary of State.
					(H)A Deputy United
			 States Trade Representative, as determined by the United States Trade
			 Representative.
					(I)Such other
			 officials as the members of the IPEN shall consider necessary and
			 appropriate.
					(3)Relevant
			 agenciesIn this section, the term relevant agency
			 means an agency of which an official listed in paragraph (2) is a member,
			 including an agency of which an official identified by the IPEN under paragraph
			 (2)(I) is a member.
				(b)Organization
				(1)MeetingsThe
			 IPEN shall meet at least once every 6 months to approve the ongoing operations
			 of the IPEN, to provide overall direction for the IPEN, to approve the
			 strategic plan referred to in subsection (h) and the report referred to in
			 subsection (i), and to approve the budget referred to in paragraph
			 (2)(B)(i).
				(2)Coordinator
					(A)In
			 generalThe day-to-day functions of the IPEN shall be carried out
			 by a Coordinator for Intellectual Property Enforcement (in this Act referred to
			 as the Coordinator) who shall be appointed by the
			 President.
					(B)Other
			 responsibilitiesIn addition to the responsibilities described in
			 subparagraph (A), the Coordinator shall be responsible for the
			 following:
						(i)Developing for
			 each fiscal year, with the advice of the officials of the IPEN and the relevant
			 agencies, a budget proposal to implement the policies, objectives, and
			 priorities described in subsection (c).
						(ii)Drafting and
			 transmitting to the President and the Congress the strategic plan referred to
			 in subsection (h) and the report referred to in subsection (i).
						(c)DutiesThe
			 IPEN, established under subsection (a), shall be responsible for the
			 following:
				(1)Coordinating and
			 facilitating implementation by the relevant agencies of the policies,
			 objectives, and priorities described in paragraph (2), and fulfilling the
			 responsibilities assigned to such agencies to complete the actions described in
			 paragraph (3).
				(2)Establishing
			 policies, objectives, and priorities concerning international intellectual
			 property protection and intellectual property law enforcement. The policies,
			 objectives, and priorities shall include—
					(A)eliminating
			 counterfeit and pirated goods from the international supply chain;
					(B)identifying
			 individuals, companies, banks, and other entities involved in the financing,
			 production, trafficking, and sale of counterfeit and pirated goods;
					(C)identifying and
			 sharing information among the relevant agencies for the purpose of arresting
			 and prosecuting persons who are knowingly involved in the financing,
			 production, trafficking, and sale of counterfeit and pirated goods;
					(D)disrupting and
			 shutting down counterfeit and piracy networks;
					(E)strengthening the
			 capacity of other countries to protect and enforce intellectual property rights
			 and reducing the number of countries that fail to enforce laws that prevent the
			 financing, production, trafficking, and sale of counterfeit and pirated goods;
			 and
					(F)working with
			 like-minded countries to establish international standards and policies for the
			 effective protection and enforcement of intellectual property rights.
					(3)Protecting United
			 States intellectual property rights overseas, including—
					(A)working with
			 similar networks in foreign countries to create an effective international
			 intellectual property enforcement task force (in this Act referred to as the
			 international task force);
					(B)ensuring the
			 international task force described in subparagraph (A) consists of networks in
			 countries that—
						(i)suffer
			 substantial intellectual property theft problems similar to those of the United
			 States;
						(ii)have adequate
			 and effective laws protecting copyrights, trademarks, and patents;
						(iii)have legal
			 regimes that enforce their own domestic intellectual property laws, and have a
			 proven track record of permanently shutting down piracy operations, and
			 arresting and prosecuting those who commit intellectual property crimes and
			 offenses;
						(iv)have officials
			 who have ex officio authority to seize, inspect, and destroy pirated and
			 counterfeit goods at ports of entry (or are working toward providing officials
			 with such authority);
						(v)have officials
			 who can order the seizure of pirated and counterfeit goods (or are working
			 toward providing officials with such authority);
						(vi)have laws in
			 place that permit officials to seize property used to produce pirated and
			 counterfeit goods (or are working toward providing officials with such
			 authority);
						(vii)are not on the
			 Priority Watch List issued by the United States Trade Representative under
			 title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.); and
						(viii)have met
			 additional standards to be established by the international task force;
						(C)exchanging
			 information with networks in the international task force relating to
			 individuals and entities involved in financing, production, trafficking, and
			 sale of pirated and counterfeit goods;
					(D)utilizing the
			 information to conduct enforcement activities in cooperation with the networks
			 of other countries in the international task force; and
					(E)building a formal
			 process for consulting with companies, industry associations, labor unions, and
			 other interested groups in the countries that have networks in the
			 international task force.
					(d)Staff
				(1)In
			 generalThe Coordinator shall, in consultation with the relevant
			 agencies, appoint, and fix the compensation of, such officers and employees of
			 the IPEN as may be necessary to carry out the functions of the IPEN and may
			 request the temporary assignment of personnel from the relevant
			 agencies.
				(2)Assignment and
			 cooperation of other federal employeesEach member of the IPEN
			 listed in subsection (a) shall designate personnel from the member's relevant
			 agency to work with the IPEN and shall ensure that all units in the member's
			 relevant agency that have responsibility for the protection and enforcement of
			 intellectual property rights provide information and personnel to the IPEN in
			 order for the IPEN to achieve the priorities, objectives, and policies
			 described in subsection (c)(2).
				(e)Responsibility
			 of relevant agenciesThe relevant agencies shall take the
			 following actions:
				(1)Share information
			 collected to increase the intelligence and effectiveness of the protection and
			 enforcement of intellectual property rights.
				(2)Coordinate civil
			 and criminal actions with respect to persons who violate intellectual property
			 rights.
				(3)Utilize
			 information collected domestically, and from other countries in the
			 international task force, to—
					(A)investigate,
			 arrest, and prosecute entities and individuals involved in financing,
			 producing, trafficking, and selling counterfeit and pirated goods;
					(B)provide
			 assistance to the Department of Homeland Security, the Department of Justice,
			 and other relevant agencies in identifying, seizing, and destroying counterfeit
			 and pirated goods;
					(C)provide
			 assistance to the United States Trade Representative in taking appropriate
			 action against countries that have violated World Trade Organization rules
			 regarding the protection of intellectual property rights; and
					(D)provide
			 assistance to the United States Trade Representative in taking appropriate
			 action under any trade agreement or treaty to which the United States is a
			 signatory.
					(4)Establish a
			 formal process for consulting and working with State and local government
			 agencies to investigate, arrest, and prosecute entities and individuals
			 involved in the financing, production, trafficking, and sale of counterfeit and
			 pirated goods.
				(5)Establish a
			 formal process for consulting with companies, including small and medium-sized
			 businesses, their designated representatives, and industry associations to
			 strengthen enforcement. Such processes shall include the development of
			 resources designed to assist businesses, industry associations, and their
			 representatives in addressing intellectual property issues both domestically
			 and internationally.
				(6)Establish a
			 formal process for consulting with writers and artists (and their organizations
			 and unions), labor unions, and other interested persons and groups that suffer
			 from counterfeiting and piracy.
				(f)Consultation
			 requiredThe members of the IPEN shall consult with the Register
			 of Copyrights on law enforcement matters relating to copyright and related
			 rights and matters.
			(g)Priority in
			 international talksConsidering the threat that counterfeit and
			 pirated goods pose to the economic health of the United States, and the health
			 and safety of United States citizens, the President and officers of the
			 relevant agencies, when meeting with foreign countries described in subsection
			 (c)(3)(B), should—
				(1)stress the
			 importance of establishing the international task force described in subsection
			 (c)(3)(A);
				(2)strongly
			 encourage countries to participate in the international task force; and
				(3)strongly
			 encourage countries participating in the international task force to cooperate
			 with the United States in ensuring the success of the international task
			 force.
				(h)Strategic
			 plan
				(1)In
			 generalWithin 6 months of the date of the enactment of this Act,
			 and once every 2 years thereafter, the Director of the Office of Management and
			 Budget and the Coordinator shall submit a strategic plan to the President, and
			 to the Committees on the Judiciary, Homeland Security and Governmental Affairs,
			 and Appropriations of the Senate, and the Committees on the Judiciary,
			 Oversight and Government Reform, and Appropriations of the House of
			 Representatives.
				(2)ContentsThe
			 strategic plan required by this subsection shall include the following:
					(A)A detailed
			 description of the goals, objectives, and priorities of the IPEN, including
			 those described in subsection (c)(2).
					(B)An analysis of
			 the threat posed by violations of intellectual property rights, including
			 targets, risks, and threats of intellectual property theft, and the costs to
			 the economy of the United States resulting from violations of intellectual
			 property laws.
					(C)Proposed methods
			 for achieving success, including through the growth of the international
			 intellectual property enforcement task force described in subsection
			 (c)(3).
					(D)The performance
			 measures that will be used to monitor results.
					(E)An estimate of
			 the resources necessary to achieve the goals, objectives, and priorities
			 described in subparagraph (A), and an estimate of the cost of such
			 resources.
					(F)An identification
			 of the relevant agencies that will be involved in coordinating the IPEN and
			 implementing each priority.
					(G)A strategy for
			 ensuring coordination between the chairperson and vice chairperson of the IPEN,
			 and the relevant agencies, including a process for oversight of, and
			 accountability among, the relevant agencies carrying out the strategy.
					(H)A description of
			 how the IPEN will carry out its oversight and accountability responsibilities
			 to monitor and implement the strategy.
					(i)Report
				(1)In
			 generalThe Director of the Office of Management and Budget and
			 the Coordinator shall report annually on the IPEN’s enforcement and
			 coordination activities for the fiscal year to the President, and to the
			 Committees on the Judiciary, Homeland Security and Governmental Affairs, and
			 Appropriations of the Senate, and the Committees on the Judiciary, Government
			 Reform, and Appropriations of the House of Representatives.
				(2)ContentsThe
			 report required by this subsection shall include the following
			 information:
					(A)The progress made
			 toward establishing an international task force described in subsection
			 (c)(3).
					(B)The progress made
			 in working with foreign networks in the international task force to
			 investigate, arrest, and prosecute entities and individuals involved in the
			 financing, production, trafficking, and sale of counterfeit and pirated
			 goods.
					(C)The manner in
			 which the relevant agencies are working together and sharing information to
			 strengthen the protection and enforcement of intellectual property
			 rights.
					(D)For each foreign
			 network admitted or denied entry into the international task force, an
			 explanation of the reasons for admitting or denying entry to the international
			 task force, including reasons for admitting networks from those countries that
			 are currently on the Priority Watch List issued by the United States Trade
			 Representative under title III of the Trade Act of 1974 (19 U.S.C. 2411 et
			 seq.).
					(E)The progress made
			 in strengthening the capacity of countries denied entry into the international
			 task force to protect and enforce intellectual property rights.
					(F)The successes and
			 challenges in sharing information with countries in the international task
			 force.
					(G)The progress of
			 the United States Trade Representative in taking appropriate action under any
			 trade agreement or treaty to which the United States is a signatory.
					(H)The progress made
			 in establishing and improving the formal process described in subsection
			 (e)(4).
					(I)The progress made
			 in establishing and improving the formal process described in subsection
			 (e)(5).
					(J)The progress made
			 in establishing and improving the formal process described in subsection
			 (e)(6).
					(K)The progress made
			 in implementing the strategy in subsection (h)(2).
					(j)Government
			 accountability office reportNot later than 1 year after the date
			 of the enactment of this Act, the Comptroller General of the United States
			 shall complete a report and submit the report to the Congress on the progress
			 made on the items described in subsections (h) and (i).
			(k)Other
			 intellectual property activitiesIf other government intellectual
			 property initiatives include enforcement activities similar or identical to the
			 activities described in this Act, those activities should be consolidated into
			 the work of the IPEN in order to prevent duplication. Other activities that may
			 improve enforcement may continue outside of the IPEN, including—
				(1)capacity
			 building;
				(2)outreach to
			 countries that would not qualify for membership in the international task
			 force; and
				(3)other bilateral
			 and multilateral cooperative efforts.
				(l)Prohibited
			 actionsThis section shall not be construed to require any act,
			 measure, or other conduct by any department, agency, or other instrumentality
			 of the United States that is prohibited by any law, regulation, or rule of
			 procedure.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for each fiscal year such sums as may be
			 necessary to carry out this Act.
		6.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act.
		
